Exhibit 10.1

 

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

 

This is a Third Amendment to Second Amended and Restated Loan Agreement (this
“Third Amendment”) dated as of the 31st day of July, 2012, between VNB New York
Corp., as assignee of Valley National Bank, Merchants Bank Division (“VNB”), a
New York corporation having an office at 275 Madison Avenue, New York, NY 10016,
Bank Leumi USA (“Leumi”), having an office at 562 Fifth Avenue, New York, New
York 10036, Israel Discount Bank of New York (“IDB”), having an office at 511
Fifth Avenue, New York, New York 10017, Manufacturers and Traders Trust Company
(“M&T”), having an office at 350 Park Avenue, New York, New York 10017 and One
Liberty Properties, Inc., a Maryland corporation, having its principal place of
business at 60 Cutter Mill Road, Suite 303, Great Neck, New York 11021 (the
“Borrower”). Capitalized terms not otherwise defined in this Third Amendment
shall have the meanings ascribed to them in the Loan Agreement (as defined
below).

 

WHEREAS, Lender and Borrower entered into a certain Second Amended and Restated
Loan Agreement made as of the 31st day of March, 2010 (as amended from time to
time, the “Loan Agreement”);

 

WHEREAS, Lender and Borrower wish to supplement and amend the Loan Agreement by
modifying the Commitment of the Lenders, modifying each Lender’s Commitment
Percentage, extending the Maturity Date, reducing the applicable interest rate
floor and revising certain of the covenants contained in the Loan Agreement all
upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, it is agreed as follows:

 

1.             Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by replacing Schedule 1 referred to in the
definition of “Commitment” with a new Schedule 1 attached hereto.  All
references in the Loan Agreement to Schedule 1 shall be deemed to refer to
Schedule 1 referred to in this Third Amendment.

 

2.             Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Borrowing
Base” and replacing it with the following:

 

“Borrowing Base” means as of any date of determination, an amount equal to 65%
of the sum of the (i) Total Unsecured Value and (ii) Collateral Mortgage Value.

 

3.             Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “Floating
Rate” and replacing it with the following:

 

“Floating Rate” means a rate of interest equal to the Prime Rate plus the
Applicable Margin.  Notwithstanding anything contained herein

 

--------------------------------------------------------------------------------


 

to the contrary, the Floating Rate shall never be less than four and
three-fourths (4 ¾%) percent per annum.”

 

4.             Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term “LIBOR Based
Rate” and replacing it with the following:

 

“LIBOR Based Rate” means a rate of interest on the Libor Rate Loans equal to the
Adjusted LIBOR Rate plus the Applicable Margin.  Notwithstanding anything
contained herein to the contrary, the LIBOR Based Rate shall never be less than
four and three-fourths (4 ¾%) percent per annum.

 

5.             Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definition of the term
“Renovation/Operating Expense Loan” and replacing it with new defined terms for
“Renovation Expense Loan” and “Operating Expense Loan” as follows:

 

“Operating Expense Loan” means a Loan made by Lender to Borrower for the purpose
of financing the costs of Borrower’s operations including, but not limited to,
the operation, maintenance and/or repair of a Property or reimbursing Borrower
for such costs of operations, maintenance and/or repair.

 

“Renovation Expense Loan” means a Loan made by Lender to Borrower for the sole
purpose of financing the cost of improving a Property or a structure on a
Property or reimbursing Borrower for the costs of such improvements.

 

6.             Section 1.01 entitled “Certain Defined Terms” of the Loan
Agreement is hereby amended by deleting the definitions of the term “Total
Secured Value” and “Total Unsecured Value” and replacing it with the following:

 

“Total Secured Value” means the value of the Borrower’s, Guarantors’ and their
respective Subsidiaries’ Encumbered Properties (other than New Encumbered
Properties), calculated by capitalizing the Adjusted Net Operating Income
thereof at a rate of 9.00%, plus the value of the Borrower’s, Guarantors’ and
their respective Subsidiaries’ New Encumbered Properties, calculated at the
higher of (i) the capitalization of the Adjusted Net Operating Income thereof at
a rate 9.00% or (ii) the purchase price thereof, provided however that such
Encumbered Property must be improved and have a positive cash flow.

 

“Total Unsecured Value” means the value of the Borrower’s, Guarantors’ and their
respective Subsidiaries’ Unencumbered Properties (other than New Unencumbered
Properties), calculated by capitalizing the Adjusted Net Operating Income
thereof at a rate of

 

2

--------------------------------------------------------------------------------


 

9.00%, plus the value of the Borrower’s, Guarantors’ and their respective
Subsidiaries’ New Unencumbered Properties, calculated at the higher of (i) the
capitalization of the Adjusted Net Operating income thereof at a rate of 9.00%
or (ii) the purchase price thereof, provided however that such Unencumbered
Property must be improved and have a positive cash flow.

 

7.             Section 2.02 entitled “Revolving Credit Note” of the Loan
Agreement is hereby amended by substituting and replacing each Revolving Credit
Note with the Revolving Credit Notes attached hereto as Exhibit A.  All
references in the Loan Agreement to “Revolving Credit Notes” or “Exhibit A”
shall be deemed to refer to the Revolving Credit Notes referred to in this Third
Amendment and all references to Exhibit A shall be deemed to refer to Exhibit A
attached to this Third Amendment.

 

8.             Section 2.06 of the Loan Agreement is hereby supplemented and
amended by adding the following sentence at the end thereof: “Lender shall not
advance and Borrower shall not request Renovation Expense Loans and Operating
Expense Loans which in the aggregate exceed the lesser of (x) $15,000,000 or (y)
15% of the Borrowing Base, provided however, that in no event shall Operating
Expense Loans exceed $10,000,000 and Borrower shall immediately prepay such
Renovation Expense and/or Operating Expense Loans to the extent of any such
excess and there shall be no further advances until such excess is repaid.”

 

9.             Section 2.07 (a) of the Loan Agreement is hereby amended by
substituting and replacing the words “March 31, 2013” with the words “March 31,
2015” in their place instead.

 

10.          Section 2.10 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

SECTION 2.10    Use of Proceeds. The proceeds of the Revolving Credit Loans
shall be used for (i) the acquisition of a Property; (ii) the repayment (in
whole or in part) of existing mortgage debt on a Property; and (iii) Renovation
Expense Loans and Operating Expense Loans in the aggregate not to exceed the
lesser of (x) $15,000,000 or (y) 15% of the Borrowing Base, provided however,
that in no event shall Operating Expense Loans exceed $10,000,000. No part of
the proceeds of any Loan may be used for any purpose that directly or indirectly
violates or is inconsistent with, the provisions of Regulations T, U or X.

 

11.          Section 5.01(b)(vii) is of the Loan Agreement is hereby amended by
replacing the form of Borrower Base Certificate attached as Exhibit “F” with a
new form Exhibit F attached hereto as “Exhibit “F” and all references to Exhibit
F shall be deemed to refer to Exhibit F attached to this Third Amendment.

 

12.          Section 5.01(q) of the Loan Agreement is hereby amended by adding
the following sentence immediately before the second to last sentence thereof:

 

3

--------------------------------------------------------------------------------


 

Furthermore, if at any time, the number of form Collateral Mortgages encumbering
Collateral Mortgage Properties is less than eight (8) (the “Threshold”) as a
result of such Properties being sold or encumbered, then, within forty-five (45)
days thereof, Borrower shall execute and deliver to Lender substitute and/or
replacement forms of Collateral Mortgages on Unencumbered Properties for each
such Property sold or encumbered in order to maintain the Threshold, which
Unencumbered Properties shall be selected by and be in form satisfactory to the
Lender; provided, however, and as a result of the sale of OLP Palo Alto LLC,
Borrower shall not execute and deliver additional forms of Collateral Mortgage
to maintain the Threshold until the sale or encumbrance of one (1) additional
Collateral Mortgage Property.

 

13.          Section 5.02(h) of the Loan Agreement is hereby deleted it in its
entirety and replaced with “Intentionally Omitted.”

 

14.          Section 5.03(c) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

Venture Interest Investments.  Borrower and the Guarantors shall not permit, on
a consolidated basis, its Investment in Venture Interests to exceed
$37,500,000.00, of which no more than $12,500,000.00 may be invested in any
single Venture Interest, to be tested quarterly.

 

15.          Section 5.03 of the Loan Agreement is hereby supplemented and
amended by adding a new subsection “j” entitled “Number of Unencumbered
Properties” as follows:

 

(j) Number of Unencumbered Properties. The Borrower and Guarantors shall own not
less than ten (10) Unencumbered Properties during such times when the amounts
outstanding under the Revolving Credit Notes is greater than $55,000,000.

 

16.          In order to cause the Obligations to equal each Lender’s Commitment
Percentage, as amended by this Third Amendment, Borrower and Lender hereby
consent and agree that, on the date hereof, M&T shall cause Revolving Credit
Loans to be made in such amounts as set forth on Schedule 6 attached hereto and
made a part hereof (identified therein as the “Reallocation Amounts”). The
Reallocation Amounts shall be paid and delivered, by wire transfer within one
(1) business day of the date hereof, to each of VNB, IDB and Leumi, as the case
may be, as more particularly described on Schedule 6, pursuant to wire
instructions to be provided, and shall be applied by VNB, IDB and Leumi, as the
case may be, as a partial repayment of outstanding Revolving Credit Loans due
such Lender, without prepayment penalty or premium.

 

17.          The effectiveness of this Third Amendment shall be expressly
subject to receipt by the Lender of the following items:

 

(a)                                 a fully executed Third Amendment;

 

4

--------------------------------------------------------------------------------


 

(b)                                 fully executed Revolving Credit Notes in the
form attached as Exhibit A;

 

(c)                                  payment of all costs and expenses incurred
by the Lender;

 

(d)                                 payment to Lender of the commitment fees in
the amount set forth on Schedule 12 (d) attached hereto, which the Borrower and
Guarantors acknowledge was earned by the Lender in connection with this Third
Amendment;

 

(e)                                  payment to Lender of the extension fees in
the amount set forth on Schedule 12 (e) attached hereto, which the Borrower and
Guarantors acknowledge was earned by the Lender in connection with this Third
Amendment;

 

(f)                                   payment to the Lender’s counsel for fees
and expenses in connection with the preparation, negotiation and execution of
this Third Amendment; and

 

(g)                                  such other agreements and instruments as
the Lender reasonably deems necessary to carry out the terms and provisions of
this Third Amendment.

 

18.          All terms and conditions of the Loan Documents, except as modified
by this agreement are hereby affirmed and ratified.

 

19.          Borrower hereby represents and warrants that:

 

(a)                                 Except as set forth on the attached
schedules, any and all of the representations, warranties and schedules
contained in the Loan Agreement or any of the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date;

 

(b)                                 Except as otherwise expressly disclosed to
Lender in writing by Borrower, no event has occurred and is continuing which
constitutes an Event of Default under the Loan Agreement or under any of the
other Loan Documents or which upon the giving of notice or the lapse of time or
both would constitute an Event of Default;

 

(c)                                  As of the date hereof and after giving
effect to the provisions set forth in Section 16 hereof, it is legally, validly
and enforceably indebted to VNB under its Revolving Credit Note in the principal
amount of $4,093,333.33, to M&T under its Revolving Credit Note in the principal
amount of $7,163,333.33, to Leumi under its Revolving Credit Note in the
principal amount of $2,046,666.67, and to IDB under its Revolving Credit Note in
the principal amount of

 

5

--------------------------------------------------------------------------------


 

$2,046,666.67, all of which amounts are due without offset, claim, defense,
counterclaim or right of recoupment; and

 

(d)                                 Borrower and each Guarantor hereby release
and discharge Lender from all claims or liabilities in any way arising from or
in any way connected with the Loan Agreement or the Loan Documents to the extent
arising through the date of execution hereof.

 

20.          This Third Amendment shall be governed and construed in accordance
with the laws of the State of New York.

 

21.          No modification or waiver of or with respect to any provisions of
this Third Amendment and all other agreements, instruments and documents
delivered pursuant hereto or thereto, nor consent to any departure by the Lender
from any of the terms or conditions thereof, shall in any event be effective
unless it shall be in writing and executed in accordance with the provisions of
the Loan Agreement, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No consent to or
demand on the Borrower or any Guarantor in any case shall, of itself, entitle
it, him or her to any other or further notice or demand in similar or other
circumstances.

 

22.          The provisions of this Third Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in the Third Amendment in any jurisdiction.

 

23.          This Third Amendment may be signed in any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

24.          This Third Amendment shall be binding upon and inure to the benefit
of the Borrower and its successors and to the benefit of the Lender and its
successors and assigns.  The rights and obligations of the Borrower under this
Third Amendment shall not be assigned or delegated without the prior written
consent of the Lender, and any purported assignment or delegation without such
consent shall be void.

 

[Signature pages to follow.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have set their hands hereto effective on
                          , 2012.

 

 

BORROWER:

 

ONE LIBERTY PROPERTIES, INC.

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

OLP Apple Kennesaw LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP BATAVIA, INC.

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP BOLING BROOK LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP CARROLLTON LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

 

OLP CARTERSVILLE LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP CARY LLC

 

By: OLP-OD LLC, its sole member

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP CHICAGO LLC

 

By: OLP-OD LLC, its sole member

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP COLUMBUS, INC.

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP EUGENE LLC

 

By: OLP-OD LLC, its sole member

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

 

OLP EL PASO I L.P.

 

By: OLP El Paso, Inc, general partner

 

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

OLP FARMINGTON AVENUE CT LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

 

 

OLP HOUSTON GUITARS LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

 

 

OLP KENNESAW LLC

 

By: OLP-OD LLC, its sole member

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

 

 

OLP LAWRENCE LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

9

--------------------------------------------------------------------------------


 

 

OLP LAWRENCEVILLE LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP MIAMI SPRINGS LLC

 

By: OLP-OD LLC, its sole member

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP MONROEVILLE L.P.

 

By: OLP PA Monroeville LLC, general partner

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP NAPLES LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

OLP NEW HYDE PARK, INC.

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

 

OLP ONALASKA LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP PALM BEACH, INC.

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

OLP PAWENDY L.P.

 

By: OLP Pawendy I LLC, general partner

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP PLANO I L.P.

 

By: OLP Plano, Inc, general partner

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP SOUTH HIGHWAY HOUSTON, INC.

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

11

--------------------------------------------------------------------------------


 

 

OLP SUNLAND PARK DRIVE LLC

 

By: OLP-OD LLC, its sole member

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP TEXAS, INC.

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

 

 

 

 

OLP VETERANS HIGHWAY LLC

 

By: One Liberty Properties, Inc., its sole member

 

 

 

 

 

 

By:

/s/ David W. Kalish

 

 

David W. Kalish, Senior Vice President —

 

 

Chief Financial Officer

 

12

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

VNB NEW YORK CORP.

 

 

 

 

 

 

By:

/s/ Andrew Baron

 

 

Name:

Andrew Baron

 

 

Title:

First Vice President

 

 

 

 

 

BANK LEUMI USA

 

 

 

 

 

 

By:

/s/ Cynthia C. Wilbur

 

 

Name:

Cynthia C. Wilbur

 

 

Title:

Vice President

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

 

 

 

By:

/s/ Marc G. Cooper

 

 

Name:

Marc G. Cooper

 

 

Title:

First Vice President

 

 

 

 

By:

/s/ Mimi Vu

 

 

Name:

Mimi Vu

 

 

Title:

Vice President

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Jonathan S. Tolpin

 

 

Name:

Jonathan S. Tolpin

 

 

Title:

Administrative Vice President

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING CREDIT NOTES

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDERS

 

NAME AND ADDRESS

 

COMMITMENT

 

COMMITMENT
PERCENTAGE
(expressed as a fraction)

 

VNB NEW YORK CORP.
275 Madison Avenue
New York, New York 10016
Att: Andrew S. Baron, Third V. P.

 

$

20,000,000.00

 

4/15

 

BANK LEUMI USA
562 Fifth Avenue
New York, New York 10036
Att: Cynthia Wilbur, Vice President

 

$

10,000,000.00

 

2/15

 

ISRAEL DISCOUNT BANK OF NEW YORK
511 Fifth Avenue
New York, New York 10017
Att: Marc Cooper, Third V.P.

 

$

10,000,000.00

 

2/15

 

MANUFACTURERS AND TRADERS TRUST COMPANY
350 Park Avenue
New York, NY 10022
Attention: John Chiti, Vice President

 

$

35,000,000.00

 

7/15

 

 

--------------------------------------------------------------------------------


 

Schedule 6

 

Reallocation of Revolving Credit Loans

 

Lender:

 

Current Balance:

 

Reallocation
Amounts:

 

Reallocated Amount
to be disbursed by
M&T as a
Repayment to the
following Lenders:

 

Adjusted Loan Balance
after application of
Loan/Repayment:

 

Commitment
Percentage:
(expressed as
a fraction)

 

M&T

 

$

5,581,727

 

$

1,488,393.67

 

VNB

 

$

7,163,333.33

 

7/15

 

 

 

 

 

$

46,606.33

 

Leumi

 

 

 

 

 

 

 

 

 

$

46,606.33

 

IDB

 

 

 

 

 

VNB

 

$

5,581,727

 

 

 

 

 

$

4,093,333.33

 

4/15

 

Leumi

 

$

2,093,273

 

 

 

 

 

$

2,046,666.67

 

2/15

 

IDB

 

$

2,093,273

 

 

 

 

 

$

2,046,666.67

 

2/15

 

 

 

$

15,350,000

 

$

1,581,606.33:

 

 

 

 

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE Section 12(d)

 

COMMITMENT FEES

 

VNB NEW YORK CORP.

 

$

0

 

BANK LEUMI USA

 

$

6,250.00

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

$

6,250.00

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

$

37,500.00

 

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 12(e)

 

EXTENSION FEE

 

VNB NEW YORK CORP.

 

$

200,000.00

 

BANK LEUMI USA

 

$

100,000.00

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

$

100,000.00

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

$

350,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

ONE LIBERTY PROPERTIES (“OLP”) MONTHLY

 

BORROWING BASE CERTIFICATE

 

REPORT DATE: AS OF

 

A)

Total Collateral Mortgage Value of Recorded OLP First Mortgaged Properties

 

B)

Total Unsecured Value of OLP Unencumbered Properties: (Values based on 9% cap
rate less 2% management fee or purchase price if property is owned for less than
one year by OLP- Minimum required Negative Pledged properties value at all times
of $45,000,000 is required.)



 

C)

Amount in “A” plus “B” multiplied by .65



 

D)

Total Amount Outstanding On Credit Facility



 

E)

Amount in “C” minus “D”

BORROWING BASE COVERAGE/SHORTFALL

If this amount is negative, such shortfall is immediately due and payable. If
this amount is positive, there is no shortfall.



 

 

RENOVATION EXPENSE LOAN AND OPERATING EXPENSE LOAN CERTIFICATE

 

F)

Amount Outstanding Used For Renovation Expense Loans (but in no event in excess
of $15,000,000)



 

G)

Amount Outstanding Used For Operating Expense Loans (but in no event in excess
of $10,000,000)



 

H)

Amount in “F” plus “G”

The aggregate Amount Outstanding of Renovation Expense Loans and Operating
Expense Loans (but in no event in excess of $15,000,000)



 

I)

The lesser of (x) 15% of amount set forth in “C” or (y) $15,000,000



 

J)

The amount of “I” minus “H”

COVERAGE/SHORTFALL

If this amount is negative, such Renovation/Operating Expense Loans must be
immediately reduced by the shortfall. If this amount is positive, there is no
shortfall.



 

 

 

--------------------------------------------------------------------------------


 

SUPPORTING SCHEDULES ARE REQUIRED TO BE ATTACHED TO THIS CERTIFICATE

 

A NEW BORROWING BASE CERTIFICATE IS ALSO REQUIRED TO BE PRESENTED WHENEVER A NEW
CREDIT FACILITY DRAWDOWN IS REQUESTED, AND WHENEVER AN UNENCUMBERED PROPERTY IS
SOLD OR MORTGAGED.

 

 

 

 

 

The undersigned officer of the Borrower further certifies that as of the date
hereof to the best of such officer’s knowledge (i) there exists no violation of
any covenant or agreement contained in any Loan Document, and no condition or
event has occurred which would constitute a Default or Event of Default under
any Loan Document, (ii) each of the representations and warranties contained in
each Loan Document is true and correct on and as of the date hereof as though
made on and as of the date hereof, and (iii) the Borrower is in compliance with
all of the terms, covenants and conditions of each Loan Document to which it is
a party.

 

 

 

 

ONE LIBERTY PROPERTIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

18

--------------------------------------------------------------------------------